Case 1:19-cV-02142-RI\/|B-BCI\/| Document 67 Filed 04/15/19 Page 1 of 1

AO 458 (Rev. 06/09) Appearance of Counsel

 

UNITED STATES DISTRICT CoURr

for the
Southern District of New York

Lek Securities Corporation et al
Plainli]j‘
v.

Louis et al
Defendant

Case No. 19-cv-02142-RMB-BCM

\/\/\/\/V

APPEARANCE OF COUNSEL

To: The clerk of court and all parties of record
I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

Defendants Nico|as Louis and Jonathan Fowler.

Date: 04/15/2019 /%,a( i_ //-:Zv\ 3`

M. Aaron Ford 4710398

Printed name and bar number

Ford O’Brien LLP
575 Fifth Avenue
17th F|oor
New York, New York 10017
Address

mford @fordobrien.com

 

E-mail address

(212) 858-0040

Telephone number

(646) 650-2219

 

FAX number

